DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 6 is objected to because of the following informalities:  the limitation “wherein the rectangular mesh textile is formed as mesh structure” should read “wherein the rectangular mesh textile is formed as a mesh structure”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “a mechanical structure” when detailing a structure formed on the plurality of face guards (claim 4) and when detailing the structure of the individual guard mount (claim 5), is indefinite since we do not know the metes and bounds of this structure. It is unclear what structure would or would not read on this limitation. The specification mentions the term “mechanical structure” but does not detail what this structure is or would include with respect to the guard mounts or the face guards.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein the plurality of facepieces secure the suspension band to the head of the client”, “wherein the face mask forms a protected space around the face of the client”, “wherein the suspension band suspends the face mask from the head of the client” and “wherein the protective structure forms the protected space that encloses the face of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein the suspension band fits on the head of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, or other similar language to overcome this rejection.

Section 33(a) of the America Invents Act reads as follows:  


Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein each of the plurality of face guards forms a curved structure that encloses the face of the client” and “wherein the mechanical structure formed by the plurality of face guards holds the protective structure away from the face of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 6 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein the protective structure is a sheeting-based structure that forms the protected space that encloses the face of the client”, “wherein the protected space formed by the protective structure protects the face of the client from the weather” and “wherein the rectangular mesh textile forms the physical protected space that protects the face of the client from the weather” and “wherein the rectilinear mesh textile forms the physical protected space that protects the face of the client from the weather” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 7 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “is proximal to the client” (both instances) should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 8 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein each individual facepiece fits against a face of the client”, “wherein the individual guard mount…..of the individual facepiece plate that is distal from the client”, “wherein the individual facepiece plate…..the suspension band to a position against a face of the client”, and “wherein the individual facepiece cavity….proximal to the head of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Section 33(a) of the America Invents Act reads as follows:  


Claim 9 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein the superior face guard is positioned on the face mask such that the superior face guard encloses the face of the client”, “wherein the superior face guard is positioned on the face mask such that the protected space is formed between the protective structure and the face of the client”, “wherein the inferior face guard is positioned on the face mask such that the interior face guard encloses the face of the client”, and “wherein the inferior face guard is positioned on the face mask such that the protected space is formed between the protective space is formed between the protective structure and the face of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 12 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein the first individual c-channel….is distal from the head of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome this rejection.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein the sinister facepiece is the individual facepiece that is positioned on the sinister side of the head of the client” and “wherein the dexter facepiece is the individual facepiece that is positioned on the dexter side of the head of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein the sinister guard mount is the individual guard mount that is positioned on the sinister side of the head of the client” and “wherein the dexter guard mount is the individual guard mount that Is positioned on the dexter side of the head of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein the sinister facepiece plate is the individual facepiece plate that is positioned on the sinister side of the head of the client”, “wherein the sinister facepiece cavity is the individual facepiece cavity that is positioned on the sinister side of the head of the client”, “wherein the dexter facepiece plate is individual facepiece plate that is positioned on the dexter side of the head of the client” and “wherein the dexter facepiece cavity is the individual facepiece cavity that is positioned on the dexter side of the head of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 17 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein the sinister piece mount plate….is positioned on the sinister side of the head of the client”, “wherein the sinister guard clamp plate….is positioned on the sinister side of the head of the client”, “wherein the first sinister c-channel….is positioned on the sinister side of the head of the client”, .

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 18 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “wherein the dexter piece mount plate is the individual piece mount plate that is positioned on the dexter side of the head of the client’, “wherein the dexter guard clamp plate is the individual guard clamp plate that is positioned on the dexter side of the head of the client”, “wherein the first dexter c-channel is the first individual c-channel that is positioned on the dexter side of the head of the client”, “wherein the second dexter c-channel is the second individual c-channel that is positioned on the dexter side of the head of the client”, “wherein the third dexter c-channel is the third individual c-channel that is positioned on the dexter side of the head of the client” and “wherein the fourth dexter c-channel is the fourth individual c-channel that is positioned on the dexter side of the head of the client” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn”, or other similar language to overcome these rejections.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McWethy (US 2,588,883).
In regard to claim 1, McWethy teaches a face mask comprising 4a suspension band (band: 2), a plurality of facepieces (parts: 6, 6), a 5plurality of face guards (screw connections: 10, 10), a plurality of guard 6mounts (arms/levers: 7, 7), and a protective structure (goggles: 9);  7wherein the plurality of facepieces (6, 6) secure the 8suspension band (2) to the head of the client (see figure 1);  9wherein the plurality of guard mounts (7, 7) attach the 10plurality of face guards (10, 10) to the plurality of 11facepieces (6, 6);  12wherein the protective structure (9) mounts on the 13plurality of face guards (10);  14wherein the face mask is a garment (see worn on user: figure 1);  15wherein the face mask is worn on the head of a client (see figure 1);  16wherein the face mask forms a protected space around 17the face of the client (protected face around face of client under goggles);  18wherein the suspension band (2) suspends the face mask from 19the head of the client (see figure 1);  20wherein the protective structure (9) forms the protected 21space that encloses the face of the client (see figure 1).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over McWethy (US 2,588,553) in view of Boulware et al. (US 2018/0338550).
McWethy teaches a face mask as described above in claim 1. Further, McWethy teaches 2223wherein the suspension band (2) is a non-Euclidean disk structure (see figure 1 and 2: column 2, lines 1-5); 28wherein the non-Euclidean disk structure of the suspension band comprises a concave and a convex 3surface (see figures 1 and 2: column 2, lines 1-5); 4wherein 
However, McWethy fails to teach wherein the suspension band, the superior medical band and the lateral band being made from a semi-rigid structure that is elastic in nature1113.
Boulware et al. teaches a suspension bands for a face shield device that are made of elastic, which would be semi-rigid since they are flexible, elastic, flat and taut when secured on a user’s head (bottom of paragraph 0018 detailing the suspension bands are made of elastic material).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the suspension bands of McWethy in the elastic material as taught by Boulware et al., since the suspension bands of McWethy provided in an elastic material would provide bands that support the face device along the user’s head while allowing for expansion and contraction during wear for comfort and further providing a secure attachment of the device to the different sized user’s heads. 

Allowable Subject Matter
Claims 3-18 are allowed over prior art, but rejected under 112 2nd paragraph and 101 rejections as detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Patterson (US 1,171,973) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732